                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

 UNITED STATES OF AMERICA,                      )
           Plaintiff,                           )
                                                )         Case No.: 18-00309-01-CR-W-GAF
v.                                              )
                                                )         Date: January 25, 2021
 JAMES SAMUELS,                                 )
           Defendant.                           )

                                       MINUTE SHEET


The Honorable Gary A. Fenner, presiding at Kansas City, Missouri

Nature of Proceeding: Sentencing Hearing

Time commenced:       1:30 p.m.                     Time terminated: 1:59 p.m.


                                      APPEARANCES

Plaintiff’s counsel: Bradley Kavanugh, AUSA
Defendant’s counsel: John Picerno, CJA
Probation officer:   Lynn Berry


PROCEEDINGS VIA VIDEO TELECONFERENCE: Parties appear as indicated above.
Defendant appears in person. There are no objections to the Presentence Investigation Report
that affect the guidelines or sentence imposed. The Court adopts the Report without change.
Sentencing recommendations presented by counsel. Allocution granted to the defendant.

SENTENCE: Defendant sentenced to the custody of the Federal Bureau of Prisons for a term
          of 60 months each on Counts 1 and 2, 72 months each on Counts 5, 7, 9, 12
          and 13, all to run concurrently, for a total sentence of 72 months.

               Supervised release of 3 years each on Counts 1, 2, 5, 7, 9, 12 and 13, to run
               concurrently, for a total of 3 years w/mandatory, standard, and special
               conditions imposed.

               Fine waived. MSA of $700.00 imposed. Restitution: $0. Fine imposed against
               defendant in the amount of $11,282.00. Defendant advised of right to appeal.
               Defendant to remain in custody for service of the sentence imposed.

               The Court recommends to the Federal Bureau of Prisons: that the defendant be
               considered for placement at USP Leavenworth or MCFP Springfield.

Court Reporter: Kathy Calvert                                  Courtroom Deputy: Lisa Mitchell
           Case 4:18-cr-00309-GAF Document 54 Filed 01/25/21 Page 1 of 2
               Count(s) 3, 4, 6, 8, 10, 11 and 14 dismissed on the motion of the United States.




Court Reporter: Kathy Calvert                                    Courtroom Deputy: Lisa Mitchell
           Case 4:18-cr-00309-GAF Document 54 Filed 01/25/21 Page 2 of 2
